

113 S1769 IS: Standard of Care Protection Act
U.S. Senate
2013-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1769IN THE SENATE OF THE UNITED STATESNovember 21, 2013Mr. Toomey (for himself and Mr. Carper) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo limit the establishment of certain standards of care or duties of care owed by health care providers to patients in any medical malpractice or medical product liability action or claim.1.Short titleThis Act may be cited as the
		  Standard of Care Protection Act.2.Rule of construction regarding health care provider standards of care(a)In generalThe development, recognition, or implementation of any guideline or other standard under any Federal health care provision shall not be construed to establish the standard of care or duty of care owed by a health care provider to a patient in any medical malpractice or medical product liability action or claim.(b)DefinitionsFor purposes of this section:(1)Federal health care provisionThe term Federal health care provision means any provision of the Patient Protection and Affordable Care Act (Public Law 111–148), title I and subtitle B of title III of the Health Care and Education Reconciliation Act of 2010 (Public Law 111–152), and titles XVIII and XIX of the Social Security Act (42 U.S.C. 1395 et seq. and 1396 et seq.).(2)Health care providerThe term health care provider means any individual or entity—(A)licensed, registered, or certified under Federal or State laws or regulations to provide health care services; or(B)required to be so licensed, registered, or certified but that is exempted by other law or regulation.(3)Medical malpractice or medical product liability action or claimThe term medical malpractice or medical product liability action or claim means a medical malpractice action or claim (as defined in section 431(7) of the Health Care Quality Improvement Act of 1986 (42 U.S.C. 11151(7))) and includes a liability action or claim relating to a health care provider's prescription or provision of a drug, device, or biological product (as such terms are defined in section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321) or section 351 of the Public Health Service Act (42 U.S.C. 262)).(4)StateThe term State includes the 50 States, the District of Columbia, Puerto Rico, and any other commonwealth, possession, or territory of the United States.(c)No preemptionNo provision of the Patient Protection and Affordable Care Act (Public Law 111–148), title I or subtitle B of title III of the Health Care and Education Reconciliation Act of 2010 (Public Law 111–152), or title XVIII or XIX of the Social Security Act (42 U.S.C. 1395 et seq. and 1396 et seq.) shall be construed to preempt any State or common law governing medical malpractice or medical product liability actions or claims.